FILED
                                                                               AUG 02 2010
                              NOT FOR PUBLICATION
                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                              FOR THE NINTH CIRCUIT



JOSE ISABELO CARANDANG                           No. 07-73563
LIBROJO; GILBERT PHILIPPE
CARANDANG LIBROJO,                               Agency Nos. A073-956-802
                                                             A073-956-803
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Jose Isabelo Carandang Librojo and Gilbert Philippe Carandang Librojo,

natives and citizens of the Philippines, petition for review of the Board of

Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”)

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision denying their applications for asylum and withholding of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, and we review de novo the agency’s legal determinations. See

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for

review.

      Petitioners do not challenge the IJ’s finding that they did not establish past

persecution. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued are deemed waived). Substantial

evidence supports the IJ’s determination that petitioners did not establish a well-

founded fear of future persecution because they could internally relocate, as their

parents had done upon their return to the Philippines. See 8 C.F.R.

§ 1208.13(b)(2)(ii); see also Santos-Lemus v. Mukasey, 542 F.3d 738, 743-44 (9th

Cir. 2008) (safety of similarly situated family members undermined well-founded

fear). Accordingly, their asylum claims fail.

      Because petitioners failed to establish eligibility for asylum, they necessarily

cannot meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                     07-73563